DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/09/2021 has been entered.  Claims 1-15 are currently pending in the application.
Declaration
The declaration filed on 02/09/2021 is acknowledged and considered.  The examiner agrees that claim 1 of the original PCT application provides support for the term "point of inflexion".
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein said at least one point of inflection is at a distance from said at least one output belt".
Claim Objections 
Claim 1 is objected to because of the following informalities:
In claim 1, line 1, "fiber mat, t," should read "fiber mat".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "a fibre web-forming device forming at least one fibre web" and "at least one output belt outputting said at least one fibre web".  Claim 1 has been set forth as an apparatus claim; however, the above limitations appear to be positively claiming a process of using the apparatus.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, examiner has interpreted the above limitations as "a fibre web-forming device configured to form at least one fibre web" and "at least one output belt configured to output said at least one fibre web" respectively.
	Claim 1 recites the limitation "such that the path of said at least one fibre web between said at least one output belt of the web-forming device, the cross-lapper input belt includes at least one point of inflection", which renders the claim indefinite.  By the claim language, it is unclear whether the path of said at least one fibre web includes at least one point of inflection, or the cross-lapper input belt includes at least one point of inflection.  For examination purposes, based on the drawing of the original disclosure, examiner has interpreted the limitation as "such that the path of said at least one fibre web between said at least one output belt of the web-forming device and the cross-lapper input belt includes at least one point of inflection".
	Claim 3 recites the limitations "the output belt" and "the web or webs".  There is insufficient antecedent basis for these limitations in the claim. 
	Claim 4 recites the limitation "the cross-lapper input belt(s)".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the cross-lapper input belt(s)" as the cross-lapper input belt.
	Claims 2-15 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1).
Regarding claim 1, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; fig. 2; para. 0022) disposed between the web-forming device and the cross-lapper (fig. 2) for drafting of the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), the web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; fig. 2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterised in that the arrangement is such that the path of said at least one fibre web between said at least one output belt of the web-forming device and the cross-lapper input belt includes at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt as recited in the claim.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt indicates that the path of said at least one fibre web between said at least one output belt (belts 2a, 2b; fig. 2) of the web-forming device and the cross-lapper input belt includes at least one point of inflection (rollers 8a, 8b are laterally supported by two structures 15, and each support structure 15 has a reversing top surface of a small radius of curvature; therefore the carried fibre web must have one inflection point between roller 8b and a top surface of one structure 15 and another inflection point between roller 8a and a top surface of the other structure 15; see annotated fig. 2; paras. 0024-0025, 0032, 0035), and wherein said at least one point of inflection is at a distance from said at least one output belt (see annotated fig. 2; para. 0032). Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.
Regarding claim 2, Bernhardt discloses the apparatus according to claim 1, and further discloses the apparatus characterised in that the drafting device comprises a drafting roller part (rollers 8a, 8b; fig. 2; para. 0024) of whose outer surface transports the at least one fibre web between the at least one output belt and the input belt (see fig. 2; paras. 0022-0023), the roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).
Regarding claim 3, Bernhardt discloses the apparatus according to claim 2, and further discloses the apparatus characterised in that the drafting device is arranged so that the at least one output belt of the web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; para. 0010; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt and varies as a function of the drafting it is desired to impart to the at least one fibre web (fig. 2; paras. 0026, 39-40; claim 13).
Regarding claim 4, Bernhardt discloses the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt (belt 10; fig. 2) rotates at the same speed as that of the periphery of the drafting roller (para. 0011).
Regarding claim 5, Bernhardt discloses the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041). 
Bernhardt does not explicitly disclose wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Bernhardt discloses the apparatus according to claim 2, and further discloses the apparatus characterised in that two upper and lower web output belts (transfer belts 2a, 2b; fig. 2; para. 0022), wherein the outputting of the two upper and lower webs coming together at the drafting roller (see fig. 2; para. 0023).
Regarding claim 7, Bernhardt discloses the apparatus according to claim 1, but does not explicitly disclose wherein said at least one output belt is inclined with respect to the cross-lapper input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show said at least one output belt (belts 2a, 2b; fig. 2) is inclined with respect to the cross-lapper input belt (belt 13; fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein each output belt is inclined with respect to the cross-lapper input belt, in order to optimize the configuration of various units of the apparatus to make the apparatus effective and compact.
Regarding claim 8, Bernhardt discloses the apparatus according to claim 1, but does not explicitly disclose wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show an output end point of said at least one output belt (belt 2a; see annotated fig. 2) is at a higher position than an input end point of the input belt (belt 10; see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt, in order to integrate various units of the apparatus in a compact and effective manner.
Regarding claim 9, Bernhardt discloses the apparatus according to claim 2, and further discloses the apparatus characterised in that on leaving the draft roller (roller 8b; fig. 2), the upper web comes into contact with the outer surface of the draft roller and is moved along this outer surface up to the cross-lapper input belt (see fig. 2).
Regarding claim 12, Bernhardt discloses the apparatus according to claim 2, and further discloses the apparatus characterised in that the drafting roller (rollers 8a, 8b; fig. 2) is located at a distance from a belt guide roller of the at least one output belt (belts 2a, 2b; see annotated fig. 2).
Regarding claim 13, Bernhardt discloses the apparatus according to claim 2, but does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the at least one output belt of the web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with a space between a belt guide roller of the at least one output belt of the web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Bernhardt discloses the apparatus according to claim 2, but does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the lowe output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein a space between a belt guide roller of the lowe output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Collotte (US 2003/0061686 A1).
Regarding claim 11, Bernhardt discloses the apparatus according to claim 2, but does not disclose the apparatus characterised in that the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the web-forming device.  However, Collotte teaches wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100% and 150% of a speed of at least one output belt of a web-forming device (drafting roller 20 had a circumferential speed VT of about 150 m/min, and an output belt speed V1 from a carding machine was about 145 m/min; therefore the ratio of VT to V1 is about 103%; fig. 1; paras. 0029-0030, 0036, 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100 and 150% of a speed of at least one output belt of a web-forming device, as taught by Collotte, in order to provide a slight stretch to the nonwoven web without destroying the structure of the nonwoven web (Collotte; para. 0030).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the web-forming device, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Bernhardt discloses the apparatus according to claim 1, and further discloses the apparatus characterised in that the drafting device includes a drive component (rollers 8a, 8b; fig. 2; para. 0024) driving said at least one web (two nonwoven webs; fig. 2; para. 0023), located between the web-forming device and the cross-lapper (fig. 2; paras. 0023-0024), the drive component comprising a drive surface that comes into contact with the at least one fibre web to drive said at least one fibre web (see fig. 2).
Bernhardt does not disclose wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction.  However, Collotte teaches wherein a suction device (a suction sector A; figs. 1-2; para. 0027) is provided to produce suction at a drive surface of a drafting device (draft roller 21; figs. 1-2; para. 0027) to hold at least one fibre  web against the drive surface by suction (suction is created inside suction sector A allowing the admission of a flow of air from the outside towards the inside of the cylinder 21, thereby holding at least one web W1 against the drive surface by suction; figs. 1-2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction, as taught by Collotte, in order to facilitate drafting the at least one web by the drafting roller.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Gaudino (US 4,461,058 A).
Regarding claim 10, Bernhardt discloses the apparatus according to claim 2, but does not explicitly disclose the apparatus characterised in that the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web.  However, Gaudino teaches wherein a draft roller is covered with a sleeve in a material providing good adhesion to an item being drafted (a roller of a draft device having a covering of hard rubber; col. 2, ll. 66-67; col. 3, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web, as taught by Gaudino, in order to provide good friction between the draft roller and the web to facilitate effective drafting.

    PNG
    media_image1.png
    815
    1426
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2003/0033691 A1

Response to Arguments
Applicant's arguments with respect to the amended claims 1-15 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732